DETAILED ACTION
This Final action is in response to an amendment filed 9/2/2021.  Currently claims 1-20 are pending, but claims 14-17 remain withdrawn and claims 1-13 and 18-20 are examined as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In specific, independent claim 1 recites “posts formed from protrusions in the diffuser that have an upper portion with a curved flared profile and a lower cylindrical portion” but claim 8 widens this limitation to not require the curved flared profile.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. in US 2018/0107068 (hereinafter Sasaki).
Sasaki discloses a display (Sasaki’s par. 2) configured to display images (Sasaki’s par. 3-4) comprising: a backlight (Sasaki’s Fig. 1 and par. 24: see 20) configured to produce backlight illumination (Sasaki’s Fig. 1 and par. 24-25), wherein the backlight has a two-dimensional array of cells (Sasaki’s Fig. 1 and par. 31: regions 235) that each includes a light source (Sasaki’s Fig. 1 and par. 31: see 21) and a reflector (Sasaki’s Fig. 1 and par. 31: reflective sheet in region 235), a printed circuit (Sasaki’s Fig. 1 and par. 28: see 28) on which the light sources are mounted (Sasaki’s Fig. 1 and par. 28), a diffuser (Sasaki’s Fig. 2 and par. 34: see 34), and support posts that are configured to support the diffuser (Sasaki’s Figs. 2, 8 and par. 32, 61: see 37), wherein the support posts (Sasaki’s Figs. 2, 8 and par. 32, 61: see 37) are selected from the group consisting of: posts formed from protrusions in the diffuser that have an upper portion with a curved flared profile and a lower cylindrical portion (limitation in the alternative), conical posts having diameters that are smaller at the diffuser than at the printed circuit (Sasaki’s Figs. 2, 4, 8 and par. 46 and as shown), and posts formed from a support 
Sasaki fails to explicitly disclose an array of pixels. However, the office takes official notice that it is conventional in the art for liquid crystal panel displays to include an array of pixels.  Therefore, it would have been obvious to one of ordinary skill in the art, that Sasaki’s liquid crystal display panel (Sasaki’s par. 9) would include an array of pixels (conventional) configured to display images (Sasaki’s par. 3-4), in order to obtain the predictable result of a conventional liquid crystal display (Sasaki’s par. 9),  By doing such combination, Sasaki discloses:
A display (Sasaki’s par. 2), comprising:
an array of pixels (conventional for LCDs) configured to display images (Sasaki’s par. 3-4); and 
a backlight (Sasaki’s Fig. 1 and par. 24: see 20) configured to produce backlight illumination (Sasaki’s Fig. 1 and par. 24-25) for the array of pixels (pixels are conventional in LCDs and the display is illuminated as shown in Sasaki’s Fig. 1), wherein the backlight has a two-dimensional array of cells (Sasaki’s Fig. 1 and par. 31: regions 235) that each includes a light source (Sasaki’s Fig. 1 and par. 31: see 21) and a reflector (Sasaki’s Fig. 1 and par. 31: reflective sheet in region 235), a printed circuit (Sasaki’s Fig. 1 and par. 28: see 28) on which the light sources are mounted (Sasaki’s Fig. 1 and par. 28), a diffuser (Sasaki’s Fig. 2 and par. 34: see 34), and support posts that are configured to support the diffuser (Sasaki’s Figs. 2, 8 and par. 32, 61: see 37), wherein the support posts (Sasaki’s Figs. 2, 8 and par. 32, 61: see 37) are selected from the group consisting of: 
posts formed from protrusions in the diffuser that have an upper portion with a curved flared profile and a lower cylindrical portion (limitation in the alternative), conical posts having diameters that are smaller at the diffuser than at the printed circuit (Sasaki’s Figs. 2, 4, 8 and .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Ahn et al. in US 2017/0009960 (hereinafter Ahn).
Sasaki fails to disclose the support posts include clear polymer portions. However, in the same field of endeavor of support posts in a backlight, Ahn discloses support posts including clear polymer portions (Ahn’s par. 90-91). Therefore, it would have been obvious to one of ordinary skill in the art to use Ahn’s teachings in Sasaki’s supports (Sasaki’s Figs. 2, 4, 6: see 27) in order to obtain the benefit of forming the support according to the efficiency of light radiated from the light source (Ahn’s par. 90).

Allowable Subject Matter
Claims 18-20 are allowed. Claims 3-7 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 3, the prior art fails to disclose ALL limitations of claim 1+2 in addition to “wherein the support posts are formed from the protrusions in the diffuser, the backlight further comprising screws that each attach a respective one of the support posts to the printed circuit”. Dependent claims 4-7 are indicated as allowable for at least the same reason.
Regarding independent claim 18, the prior art fails to disclose ALL limitations as recited, in specific: “…a diffuser overlapping the light sources and reflectors, wherein the diffuser has a planar portion and integral protrusions that extend from the planar portion to the printed circuit to support the diffuser, and a chassis that supports the printed circuit, wherein the integral claim 19 is allowable for at least the same reason.
Regarding independent claim 20, the prior art fails to disclose ALL limitations as recited, in specific: “and a diffuser having a planar portion that overlaps the light sources and integral protrusions that extend from the planar portion, wherein the integral protrusions extend from the diffuser to the printed circuit to support he diffuser, and wherein each integral protrusions has an upper portion with a curved flared profile and a lower cylindrical portion”.
Sun et al. in US 2015/0346551 (Figs. 2-4) discloses support posts formed from protrusions in the diffuser, but the curved flare with lower cylindrical shape of claims 1 or 20 is not disclosed.  Furthermore, Sun fails to disclose the screws as recited in claim 3.
Applicant arguments presented on the Remarks filed 9/2/2021 with respect to claims 18 and 20 are persuasive.
Regarding claim 9, the prior art fails to disclose ALL limitations of claim 1 in addition to: “an array of optical sensors on the printed circuit, wherein the optical sensors measure respective separation distances between the diffuser and the printed circuit”. Dependent claims 10-13 are indicated as allowable for at least the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882.  The examiner can normally be reached on 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/LILIANA CERULLO/Primary Examiner, Art Unit 2621